Title: To George Washington from Thomas Dockery, 25 May 1797
From: Dockery, Thomas
To: Washington, George



Hond Sr
State of N. Carolina Richmond County25th May 1797

You may think strange to see the enclosed, but I beg your patience, to view what comes from my trembling hand, being in the 80th year of my age; and having a ⟨turn⟩ from my youth, to a Military

life, I made use of the first opportunity which offered in the year 1746 leaving a beloved wife, & dear young daughter to keep house, while I thought to distinguish my self before the walls of Quebec. But before two years ended, the war broke & I returned home empty of. . . &c. In the year 1755 (as it did not sute me to take the field) I became a recruiting officer impowered by Govr Sharpe. & during that war I sent a number of Men to differant places from Queen Anns County on the Eastern Shore of Maryland where I was born & then lived. By this means I got information from one Hendrix of the battle & the commander at the great Medows From which time a Spark of Love took place in my heart for the Great W——n, and has for more than 20 years past been blown up to a flame, tho never haveing had an opportunity of communicating of it, for I concluded that one in your station ought not to be hindered one moment from the great task you had taken either in the field or Cabinet! But as you are now returned to rest, I make free to inform you, that for some Months or years after Your Victory at York over his Lordship, I had it in contemplation to send you some of my baird to help to pad your Sadle, thinking my self would be much honored to have the Father of my liberty (under God) Mounted on my gray-hairs, ⟨mutilated⟩ the above reasons, I omitted the matter till now & as I presume you and ⟨mutilated⟩ prepare for greater matters, I mean, for removing from time to Eternity ⟨mutilated⟩ to send the enclosed to help to fill the Pillow that may be put under ⟨mutilated⟩ head after Death! Your acceptance thereof will be very Satisfactory, & that we may have a Joyfull resurrection & that word of promise in Pauls Epistle to the Phil. 3d Chap. 21 Ver. to be ⟨mad⟩ sure to us is the desire & shall be the prayer of Hond Sr yr unknown friend & unworthy Servt

Tho. Dockery


N.B. It would be endless to numerate my afflictions in the time of war, being three times taken prisoner & twice three times plundered! My Body, mind, & Estate all suffered: yet the ⟨illegible⟩ held me up Viz. that I was never one moment or hour in despair of liberty in the Enemy Bless the Lord o my Soul therefor!


T.D.
